DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9-10, 12, 14-15, 17, 19-20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerstel [US 2015/0023663] in view of Doverspike [US 2004/0107382].
As claims 1, 12 and 17, Gerstel discloses a method and system for restoring a network state after performing a maintenance activity that causes a disruption in a communication path of traffic over a multi-layer network, wherein the multi-layer network comprises a packet switching layer and an optical layer, wherein the packet switching layer comprises IP links and IP nodes, wherein the optical layer comprises optical links and optical nodes [Fig 1, 3-4 discloses a method and system for performing a maintenance where the system includes packet switching layer having IP links, Par. 0026, IP nodes, Ref 110 and 120 and optical layer having optical paths Ref 158, 160 and optical nodes Ref 135-136], the system comprising a maintenance tool that coordinates maintenance activities of the multi-layer network based on maintenance activity data [Par. 0027 discloses a maintenance mode]; determining that a first optical path of the optical paths is affected, or will be affected, by the maintenance activity [Par. 0002, 0003, 0011, 0023, 0027, 0030, 0031 discloses determining if first optical path fails, affects by maintenance mode]; determining a metric associated with the first optical path [Par. 0030 and Claim 2 disclose a determined metric of the first path]; configuring a second optical path, according to the metric, in the optical layer to reduce traffic congestion that is caused by the first optical path being affected by the maintenance activity [Par. 0010-0012, 0021-0023, 0036-0037 disclose a second optical path established based on the metric in order to reduce congestion cause by the first optical path when it is in maintenance mode]; receiving an indication that the maintenance activity for an optical resource associated with the optical layer is completed [Par. 0012 discloses after resource of second optical path has been allocated]; determining that the maintenance activity resulted in a particular link of the IP links transitioning from utilizing the first optical path to communicate traffic to utilizing the second optical path [Par. 0010-0012 disclose in maintenance mode, if system determining the traffic from the first optical path need to switch to a second optical path in order to allow a technician to perform a repair]; instructing the packet switching layer to remove traffic from the particular IP link by rerouting the traffic to other IP links [Par. 0010-0012 discloses reroute the traffic from IP link to different IP link].  However, Gerstel fails to fully disclose what Dorverspike discloses determining that the maintenance activity resulted in a particular link of the IP links transitioning from utilizing the first optical path to communicate traffic to utilizing the second optical path [Fig 6, Ref 602 and 603 discloses in maintenance mode, if system determining the traffic from the first optical path need to switch to a second optical path in order to allow a technician to perform a repair and Fig 4, Ref 402-405]; instructing the packet switching layer to remove traffic from the particular IP link by rerouting the traffic to other IP links [Fig 6, Ref 603-604 disclose reroute the traffic from affected IP link to different IP link, Par. 0031, 0037, Fig 4, Ref 406]; instructing the optical layer to reroute traffic passing via the second-optical path to the first optical path, wherein the first optical path includes the optical resource [Fig 6, Ref 605-606 discloses after repairing, the rerouted IP link is rerouted back to the previous optical path such as the first optical path that includes optical resource, Par. 0031, 0037, 0040-0044, Fig 4, Ref 407]; and [Fig 6, Ref 606 discloses IP layer reroutes traffic back to the affected link, Par. 0032-0033, 0040-0044]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for rerouting the rerouted traffic of IP links from the backup optical path to the original optical path as disclosed by Doverspike into the teaching of Gerstel.  The motivation would have been to maintain the quality of signal.
	As claims 9, 14 and 19, Gerstel discloses identifying, using network topology data indicating a network topology of the multi-layer network, multiple optical links or multiple optical nodes that are not affected by the maintenance activity [Fig 2, Ref 208 used to identify the paths between source and destination that do not affect by failure]; and determining, using the multiple optical links or multiple optical nodes, that the second optical path circumvents the optical resource associated with the maintenance activity wherein the second optical path is configured based on the second optical path circumventing the optical resource [Fig 2, Ref 208 uses to identify a second path for rerouting the IP LINK, Par. 0019-0023 and 0037].
	As claims 10, 15 and 20, Gerstel discloses determine one or more constraints associated with configuring the second optical path, the one or more constraints including at least one of: a length of time associated with configuring the second optical path; a number of operations required to configure the second optical path; or determine a likelihood that the second optical path will experience a failure [Par. 0030 disclose a monitored metric used to determine if the link fails or not]; and determine to configure the second optical path based at least in part on the one or more constraints [Par. 0030 disclose a second path selects based on the monitored metric].
As claim 22, Gerstel discloses determining the metric includes determining an amount of bandwidth resources provided by the first optical path [Par. 0026, bandwidth].
Claims 11, 16 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerstel and Doverspike as applied to claims 1, 12 and 17 above, and further in view of Badt [US 2004/0114513].
As claims 11, 16 and 21, Gerstel and Doverspike fail to disclose simulate a removal of traffic from the first optical path [Par. 0015, simulating a failure of a link]; simulate a use of the second optical path during while the removal of the traffic from the first optical path is simulated [Par. 0015, rerouting the traffic from first path to second path]; and determine to configure the second optical path during the maintenance activity based at least in part on the simulating the use of the second optical path [Par. 0015, configuring the second path as a protection path for first path]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for simulating a failure and rerouting the traffic from first link to second link and configuring the second link as a backup link as disclosed by Badt into the teaching of Gerstel and Doverspike. The motivation would have been to maintain the quality of signal.
Claims 8, 13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerstel and Doverspike as applied to claims 1, 12 and 17 above, and further in view of Zhang [US 2013/0089317].
As claims 8, 13, and 18, Gerstel discloses identifying multiple IP links of the IP links that were affected, or are affected, by the maintenance activity [Par. 0003, the number of affected IP links].  However, Gerstel and Doverspike fail to disclose what Zhang discloses determining, for each of the multiple IP links, measures of impact caused by the maintenance activity on the multiple optical links [Par. 0044 discloses determining the impact of rerouting the IP link via optical layer]; and rerouting traffic for the multiple IP links based at least in part on the measures of impact [Par. 004 discloses rerouting the IP link based on impacted on the optical layer]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for rerouting the rerouted traffic of IP links from a failed optical link to another optical link which does not create congestion on the second optical link as disclosed by Zhang in view of Gerstel and Doverspike.  The motivation would have been to maintain a good quality of signal.
Response to Arguments
Applicant's arguments filed 12/21/2021 have been fully considered but they are not persuasive.
In response to pages 10-11, the applicant states that Gerstel is not prior art pursuant to 35 U.S.C 102(b) because the published date of Gerstel “Jan 22, 2015” less than one year from the filing date of the provisional application is “April 2, 2015”.  In reply, the priority application such as 62/141897 does not disclose the claimed 
In response to pages 11-15, the applicant states that Gerstel does not disclose determine one or more constraints associated with configuring the second optical path, the one or more constraints including at least one of: a length of time associated with configuring the second optical path; a number of operations required to configure the second optical path; or determine a likelihood that the second optical path will experience a failure.  In reply, Gertel discloses [Par. 0030 discloses the transponder module 180 or the optical path quality monitor module 214 may send the trigger signal to the controller module 220 based on a performance degradation of an optical link that is a part of the existing optical path between the source router 110 and the destination router 120.  The performance degradation may be indicated by an increase (or decrease) in a metric associated with the optical link, such as a bit error ratio (BER).  The metric may be monitored by the transponder 180 or the optical path quality monitor module 214.  The optical path quality monitor module 214 may be a part of the transponder 180.  Alternately, the optical path quality monitor module 214 may be closely coupled with the transponder 180 to monitor the metrics.  A pre-Forward Error Correction Bit Error Ratio (pre-FEC BER) may be monitored to determine the performance degradation of an optical link or an optical path.  The monitored metric may be compared to a predetermined threshold and when the predetermined threshold is exceeded, the trigger signal is sent to the controller module 220.  The predetermined threshold is separate and distinct from a second threshold that indicates a complete failure of the optical link].  So, an optical path quality monitor used to determine a metric value of the optical path such as BER in order to compare with a determined threshold of the optical path which associated with configuring for the optical path in order to determine if the optical path will be experience a failure or not “So, it read on determine one or more constraints associated with configuring the second optical path, the one or more constraints including determine a likelihood that the second optical path will experience a failure”.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN H D NGUYEN whose telephone number is (571)272-3159. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN H NGUYEN/Primary Examiner, Art Unit 2414